EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel J. Krueger (Reg. # 42,771) on 01/26/2021.
The application has been amended as follows: 
1.-3. (Canceled) 
4. (Previously presented) A physical layer interface device that comprises:
a first transmitter and a first receiver for a primary data path;
a second transmitter and a second receiver for a secondary data path;
a third transmitter and a third receiver for a non-redundant data path, the third receiver coupled to provide a data stream received from the non-redundant data path concurrently to the first and second transmitters; 
a multiplexer that provides the third transmitter with a selected one of the data stream received via the primary data path and the data stream received via the secondary data path; and
one or more integrated circuit modules to correct errors and regenerate error correction code protection for the data stream provided to the first transmitter from the third receiver,
wherein the second transmitter sends the data stream from the third receiver without error correction and without regenerated error correction code protection.
5. (Original) The physical layer interface device of claim 4, further comprising a second of the one or more integrated circuit modules between the multiplexer and third transmitter to generate error correction code protection for the selected one of the data streams.

7. (Canceled)
8. (Previously presented) A network switch that comprises:
multiple physical layer interfaces that each convey data stream packets from a respective network port to respective primary and secondary data paths, and convey data stream packets from a selected one of the respective primary and secondary data paths to the respective network port;
an internal switch fabric that directs data stream packets between the multiple physical layer interfaces; and
a controller that configures at least one of the multiple physical layer interfaces to transition from its respective primary data path to its respective secondary data path when the controller detects a fault associated with the respective primary data path,
wherein each of the multiple physical layer interfaces includes:
a first transmitter and a first receiver for its respective primary data path;
a second transmitter and a second receiver for its respective secondary data path;
a third transmitter and a third receiver for its respective network port, the third receiver coupled to provide a data stream received from the network port concurrently to the first and second transmitters;
a multiplexer that provides the third transmitter with a selected one of the data stream received via the primary data path and the data stream received via the secondary data path; and
one or more integrated circuit modules to correct errors, check packet integrity, and regenerate error correction code protection for at least the data stream provided to the first transmitter from the third receiver.
9. (Original) The network switch of claim 8, wherein the controller detects the fault by comparing a packet drop rate to a predetermined threshold.

11. (Original) The network switch of claim 8, wherein the controller causes the internal switch fabric to adjust a routing plan for data packets directed to the at least one of the multiple physical layer interfaces, the adjusted routing plan directing the data packets via the secondary data path rather than the primary data path.
12. (Canceled)
13. (Previously presented) The network switch of claim 8, wherein the controller is one of multiple controllers, each of the multiple physical layer interfaces including a respective one of the multiple controllers to determine a state of the respective network port and to select between the respective primary and secondary data paths based on said state. 
14. (Canceled)
15. (Previously presented) The network switch of claim 8, wherein in each of the multiple physical layer interfaces the second transmitter sends the data stream from the third receiver without error correction and regenerated error correction code protection.
16. (Previously presented) A network switch that comprises:
multiple physical layer interfaces that each convey data stream packets from a respective non-redundant data path to respective primary and secondary network ports, and convey data stream packets from a selected one of the respective primary and secondary network ports to the respective non-redundant data path;
an internal switch fabric that directs data stream packets between the multiple physical layer interfaces; and
a controller that configures at least one of the multiple physical layer interfaces to transition from its respective primary network port to its respective secondary 
wherein each of the multiple physical layer interfaces includes:
a first transmitter and a first receiver for its respective primary network port;
a second transmitter and a second receiver for its respective secondary network port;
a third transmitter and a third receiver for its respective non-redundant data path, the third receiver coupled to provide a data stream received from the non-redundant data path concurrently to the first and second transmitters; multiplexer that provides the third transmitter with a selected one of the data stream received via the primary network port and the data stream received via the secondary network port; and
one or more integrated circuit modules to correct errors, check packet integrity, and regenerate error correction code protection for at least the data stream provided to the first transmitter from the third receiver.
17. (Original) The network switch of claim 16, wherein the controller detects the fault by comparing an error rate to a predetermined threshold.
18. (Canceled)
19. (Original) The network switch of claim 16, wherein the controller is one of multiple controllers, each of the multiple physical layer interfaces including a respective one of the multiple controllers to determine a state of the respective primary network port and to select between the respective primary and secondary network ports based on said state.
20. (Canceled)
21. (Previously presented) The network switch of claim 16, wherein in each of the multiple physical layer interfaces the second transmitter sends the data stream from the third receiver without error correction and without regenerated error correction code protection.
22. (Previously presented) The network switch of claim 21, wherein each of the multiple physical layer interfaces further includes a second of the one or more integrated 
23. (Previously presented) The network switch of claim 22, wherein each of the multiple physical layer interfaces further includes a third of the one or more integrated circuit modules coupled to the second receiver to perform error correction on the data stream received via the secondary data path.
24. (Previously presented) The network switch of claim 15, wherein each of the multiple physical layer interfaces further includes a second of the one or more integrated circuit modules between the multiplexer and third transmitter to generate error correction code protection for the selected one of the data streams.
25. (Previously presented) The network switch of claim 24, wherein each of the multiple physical layer interfaces further includes a third of the one or more integrated circuit modules coupled to the second receiver to perform error correction on the data stream received via the secondary data path.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving A physical layer interface device that comprises: a first transmitter and a first receiver for a primary data path; a second transmitter and a second receiver for a secondary data path; a third transmitter and a third receiver for a non-redundant data path, the third receiver coupled to provide a data stream received from the non-redundant data path concurrently to the first and second transmitters; a multiplexer that provides the third transmitter with a selected one of the data stream received via the primary data path and the data stream received via the secondary data path; and one or more integrated circuit modules to correct errors and regenerate error correction code protection for the data stream provided to the first transmitter from the third receiver, wherein the second transmitter sends the data .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CORRESPONDENCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/CHAE S LEE/Examiner, Art Unit 2415     

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415